Plaintiff alleged three causes of action: First, that she was induced through false and fraudulent representations to purchase a lot from defendant for $5,750; that she paid thereon almost $3,000 when she discovered the fraud, whereupon she rescinded the contract and demanded her money back; second, that she was induced to purchase said lot by reason of defendant's promise to improve the tract, do street, sewer and electrical work, and because of its failure to keep such promise the consideration for the purchase failed in part, entitling her to rescind her contract and, third, she plead a common count for money had and received.
The trial court found in accord with plaintiff's allegations on the first count but further found that she had waived the fraud by continuing to rely on the false representations of defendant after her discovery of their falsity. The court, however, also found for plaintiff on the other two counts and gave judgment in her favor for the sum of $3,646.41. Defendant has appealed.
[1] Appellant refers us to the evidence in an effort to prove that it is insufficient to support the finding that there was a partial failure of consideration and appellant further claims that respondent's laches should prevent a recovery.
Having reviewed the record, we are satisfied with the conclusion of the court below. There is ample evidence to support the findings and judgment and to warrant the court in holding that recovery is not barred by laches.
The judgment is affirmed.
Shenk, J., Seawell, J., Curtis, J., Langdon, J., Thompson, J., and Waste, C.J., concurred. *Page 229